Citation Nr: 0938840	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  03-15 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound to the left hand, Muscle Group IX, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to May 1969.  
His DD Form 214 shows that he also had 3 months and 13 days 
of "other service" prior to July 29, 1965.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision by the RO.  By 
that decision, in pertinent part, the RO denied the Veteran's 
claim for a rating in excess of 10 percent for his service-
connected residuals of a shell fragment wound to the left 
hand.

This matter was previously before the Board in November 2004 
and September 2006.  On each occasion, the claim was remanded 
for additional development.

The Veteran also raised the issue of entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU) in a VA Form 21-8940 
received in August 2009.  He also, before that, raised this 
claim as part of a letter dated in March 2009.  As this issue 
has yet to be developed for appellate review it is referred 
to the RO for initial development and adjudication.

For the reasons set forth below, the Veteran's left hand 
claim is again being REMANDED.  VA will notify the Veteran if 
further action is required on his part.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

As indicated in the Introduction, this claim was most 
recently remanded in September 2006.  Unfortunately, some of 
the ordered development remains to be completed.  
Accordingly, another remand is required.  Stegall v. West, 11 
Vet. App. 268 (1998).

The Board's September 2006 remand directed, inter alia, that 
the following be completed:

2.  After the foregoing development has 
been completed, arrange to have the 
veteran scheduled for an examination of 
his left hand.  The examiner should 
review the veteran's claims file, and 
should indicate in the report of the 
examination that the claims file has been 
reviewed.  After examining the veteran, 
and conducting any testing deemed 
necessary, the examiner should fully 
describe any and all functional deficits 
associated with the service-connected 
disability of the veteran's left hand.  
The final report should include the 
following:

a.  The examiner should record the 
range of motion in the veteran's 
left wrist, in terms of dorsiflexion 
and palmar flexion, and should also 
record the range of motion in each 
of the fingers of the veteran's left 
hand, to include information as to 
how close (in terms of inches and/or 
centimeters) he can come to flexing 
the tips of each of his digits to 
the median transverse fold of his 
palm; how close he can come to 
touching the thumb pad to the 
fingers, with the thumb attempting 
to oppose the fingers; and the 
extent, if any, to which extension 
of the index and long fingers is 
limited (in terms of degrees).  If 
there is clinical evidence of pain 
on any motion in the wrist or any of 
the affected digits, the examiner 
should indicate the point at which 
pain begins.  Then, after reviewing 
the veteran's complaints and medical 
history, the examiner should render 
an opinion, based upon his or her 
best medical judgment, as to the 
extent to which the veteran 
experiences functional impairments 
such as weakness, excess 
fatigability, incoordination, or 
pain due to repeated use or flare-
ups (including flare-ups due to cold 
weather), and should portray these 
factors in terms of additional loss 
in range of motion (beyond that 
which is demonstrated clinically).  
If the examiner cannot provide such 
an opinion, he or she should 
indicate why not.  If any deficits 
of the wrist are identified, the 
examiner should offer an opinion as 
to whether it is at least as likely 
as not (i.e., whether it is 50 
percent or more probable) that such 
deficits are attributable to the 
service-connected disability of the 
left hand.

b.  The examiner should also 
indicate whether the veteran has any 
current neurological impairment 
associated with the service-
connected left hand disability, and 
should identify the specific nerve, 
or nerves, involved in causing the 
decreased sensation noted on prior 
examinations in July 2001 and July 
2005.  For each affected nerve, the 
examiner should indicate whether the 
impairment is in the nature of a 
neuritis, a neuralgia, and/or 
paralysis.  If paralysis of any 
nerve is identified, the examiner 
should indicate whether the 
paralysis is complete or incomplete 
and, if it is incomplete, whether 
the incomplete paralysis is best 
characterized as mild, moderate, 
moderately severe, or severe.  The 
examiner should specifically 
indicate whether any noted nerve 
impairment causes any manifestations 
entirely separate and distinct from 
those occasioned by the muscle 
injury to the left hand and, if so, 
should identify the disabling 
manifestations attributable to nerve 
injury alone.

c.  Finally, the examiner should 
offer an opinion as to whether the 
veteran has lost the use of his left 
hand as a result of service-
connected disability.  That is to 
say, the examiner should indicate 
whether service-connected functional 
impairments have caused the veteran 
to lose the use of his hand such 
that he would be equally well served 
(in terms of grasping, manipulation, 
etc.) by an amputation stump with 
use of a suitable prosthetic 
appliance.  See 38 C.F.R. 
§ 3.350(a)(2).

A complete rationale for all opinions 
should be provided.



Unfortunately, the January 2009 VA hand, thumb, and fingers 
examination conducted to fulfill this direction failed to 
address and provide all of the requested medical findings and 
opinions.  For example, while the examining physician seemed 
to allude to the presence of some left hand-related loss of 
range of motion (either pertaining to the wrist of the hand 
itself), he clearly did not

record the range of motion in the 
veteran's left wrist, in terms of 
dorsiflexion and palmar flexion, and 
should also record the range of motion in 
each of the fingers of the veteran's left 
hand, to include information as to how 
close (in terms of inches and/or 
centimeters) he can come to flexing the 
tips of each of his digits to the median 
transverse fold of his palm; how close he 
can come to touching the thumb pad to the 
fingers, with the thumb attempting to 
oppose the fingers; and the extent, if 
any, to which extension of the index and 
long fingers is limited (in terms of 
degrees).  

Review of the January 2009 VA examination report also shows 
that the examiner failed to 

render an opinion, based upon his or her 
best medical judgment, as to the extent 
to which the veteran experiences 
functional impairments such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups 
(including flare-ups due to cold 
weather), and should portray these 
factors in terms of additional loss in 
range of motion (beyond that which is 
demonstrated clinically).

Further, the VA examiner in January 2009 did not, regarding 
the presence of any neurological impairment associated with 
the service-connected left hand disability, supply clinical 
findings and the sought after opinions pertaining to the 
examination instructions contained in subpart b. as cited 
above.  He also, as included as part of the examination 
instructions set out in subpart c., also noted above, failed 
to respond to opinion request as to whether the Veteran had 
"lost the use of his left hand as a result of service-
connected disability."  These deficiencies mandate further 
development.  Stegall.

The Board further observes that while the VA examiner, as 
part of a February 2009 examination report addendum, 
indicated that he had in fact reviewed the Veteran's claims 
file (which, notes the Board, includes his service treatment 
records) in conjunction with the examination, the examiner 
noted as part of the report that the Veteran was left hand 
dominant.  He added that this was determined by the Veteran's 
statement.  To this, as was noted by the Board in November 
2004, the Veteran's service treatment records indicate that 
he is right hand dominant.  

The Board also parenthetically observes that as part of the 
September 2006 remand the Board instructed the RO to

3.  Thereafter, take adjudicatory action 
on the veteran's claim.  In so doing, 
consider both the current and former 
criteria for evaluating limitation of 
motion of the fingers (amended August 26, 
2002).  Also consider the specific nerves 
that are medically identified as being 
affected, and all appropriate 
neurological diagnostic codes.  If the 
benefit sought remains denied, furnish a 
supplemental statement of the case (SSOC) 
to the veteran and his representative.  
The SSOC should contain, among other 
things, a citation to, and summary of, 38 
C.F.R. § 4.71a, Diagnostic Code 5125; 38 
C.F.R. § 3.350(a)(2); the criteria in 
effect prior to August 26, 2002 for 
evaluating limitation of motion of the 
fingers; and any additional diagnostic 
codes in 38 C.F.R. § 4.124a deemed 
applicable.



Review of the supplemental statement of the case (SSOC) 
issued by the RO in March 2009 shows that none of the 
specifically-requested information as set out in 3. above was 
included. 


Therefore, this issue is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)


1.  The RO should ask the Veteran to 
indicate whether he has received any 
additional VA treatment for his left hand 
disability since the time that records of 
such treatment were last procured in July 
and August 2005.  Ask him to also 
indicate whether there are any records of 
private treatment that he would like to 
be considered and, if so, to provide 
releases for such records.  If the 
Veteran adequately identifies relevant 
new or additional evidence, and provides 
appropriate releases, where necessary, 
assist him in obtaining the evidence 
identified following the procedures set 
forth in 38 C.F.R. § 3.159.  Any 
additional evidence obtained should be 
associated with the claims file.


2.  After the foregoing development has 
been completed, the RO should arrange to 
have the Veteran scheduled for an 
examination of his left hand.  The 
examiner should review the Veteran's 
claims file, as well as the included 
Board remand dated in September 2006, and 
should indicate in the report of the 
examination that the claims file has been 
reviewed.  After examining the Veteran, 
and conducting any testing deemed 
necessary, the examiner should fully 
describe any and all functional deficits 
associated with the service-connected 
disability of the Veteran's left hand.  
The final report should include the 
following:

a.  The examiner must record the range of 
motion in the Veteran's left wrist, in 
terms of dorsiflexion and palmar flexion, 
and should also record the range of 
motion in each of the fingers of his left 
hand, to include information as to how 
close (in terms of inches and/or 
centimeters) he can come to flexing the 
tips of each of his digits to the median 
transverse fold of his palm; how close he 
can come to touching the thumb pad to the 
fingers, with the thumb attempting to 
oppose the fingers; and the extent, if 
any, to which extension of the index and 
long fingers is limited (in terms of 
degrees).  If there is clinical evidence 
of pain on any motion in the wrist or any 
of the affected digits, the examiner 
should indicate the point at which pain 
begins.  Then, after reviewing the 
Veteran's complaints and medical history, 
the examiner should render an opinion, 
based upon his or her best medical 
judgment, as to the extent to which the 
Veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups (including 
flare-ups due to cold weather), and 
should portray these factors in terms of 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically).  If the examiner cannot 
provide such an opinion, he or she should 
indicate why not.  If any deficits of the 
wrist are identified, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (i.e., whether it 
is 50 percent or more probable) that such 
deficits are attributable to the service-
connected disability of the left hand.

b.  The examiner should also indicate 
whether the Veteran has any current 
neurological impairment associated with 
the service-connected left hand 
disability, and should identify the 
specific nerve, or nerves, involved in 
causing the decreased sensation noted on 
prior examinations in July 2001, July 
2005, and January 2009.  For each 
affected nerve, the examiner should 
indicate whether the impairment is in the 
nature of a neuritis, a neuralgia, and/or 
paralysis.  If paralysis of any nerve is 
identified, the examiner should indicate 
whether the paralysis is complete or 
incomplete and, if it is incomplete, 
whether the incomplete paralysis is best 
characterized as mild, moderate, 
moderately severe, or severe.  The 
examiner should specifically indicate 
whether any noted nerve impairment causes 
any manifestations entirely separate and 
distinct from those occasioned by the 
muscle injury to the left hand and, if 
so, should identify the disabling 
manifestations attributable to nerve 
injury alone.

c.  Finally, the examiner should offer an 
opinion as to whether the Veteran has 
lost the use of his left hand as a result 
of service-connected disability.  That is 
to say, the examiner should indicate 
whether service-connected functional 
impairments have caused the Veteran to 
lose the use of his hand such that he 
would be equally well served (in terms of 
grasping, manipulation, etc.) by an 
amputation stump with use of a suitable 
prosthetic appliance.  See 38 C.F.R. 
§ 3.350(a)(2).

A complete rationale for all opinions 
should be provided.

3.  The Veteran is hereby notified that 
it is his responsibility to report for 
the scheduled VA examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for the scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall.

5.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the Veteran's 
claim for increase in light of all of the 
evidence and legal authority.  In so 
doing, the RO should consider both the 
current and former criteria for 
evaluating limitation of motion of the 
fingers (amended August 26, 2002).  Also 
consider the specific nerves that are 
medically identified as being affected, 
and all appropriate neurological 
diagnostic codes.  If the benefit sought 
remains denied, furnish a SSOC to the 
Veteran and his representative and afford 
them with a reasonable opportunity to 
respond thereto.  The SSOC should 
contain, among other things, a citation 
to, and summary of, 38 C.F.R. § 4.71a, 
Diagnostic Code 5125; 38 C.F.R. 
§ 3.350(a)(2); the criteria in effect 
prior to August 26, 2002 for evaluating 
limitation of motion of the fingers; and 
any additional diagnostic codes in 38 
C.F.R. § 4.124a deemed applicable.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required on the Veteran's part until he is 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

